      6:19-cv-00601-HMH         Date Filed 03/01/19      Entry Number 1        Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   GREENVILLE DIVISION
                      Civil Action No.: ____________________________


TRAVIS FORD,                              )
                                          )
      Plaintiff,                          )
                                          )
vs.                                       )                 (JURY TRIAL REQUESTED)
                                          )
CHERVON NORTH AMERICA, INC.,              )
                                          )
      Defendant.                          )
__________________________________________)

                                         COMPLAINT


       COME NOW the Plaintiff, Mr. Travis Ford (“Ford”), by and through its undersigned

attorneys, and for its complaint against defendant Chervon North America, Inc., (“Chervon”),

would respectfully show this Court the following:

                                        THE PARTIES

       1.      Plaintiff Ford is a South Carolina citizen and resident who at all times hereinafter

mentioned was the owner of a home at 214 Franklin Oaks Lane, Greer, South Carolina 29651.

       2.      At all times relevant hereto, Travelers provided property insurance coverage to its

insured Travis Ford against losses from certain perils and causing certain damage to his home

and under which said insurance policy was in full force and effect.

       3.      Defendant Chervon is a foreign corporation organized and existing under the laws

of the State of Delaware, with a principal place of business located at 1203 East Warrenville

Road, Naperville, Illinoi 60563. At all times hereinafter mentioned, defendant Chervon was

engaged in, inter alia, the business of designing, manufacturing, selling, supplying and/or
      6:19-cv-00601-HMH          Date Filed 03/01/19      Entry Number 1       Page 2 of 7




distributing outdoor power equipment under the brand name EGO Power+ (“EGO”). Chervon

advertises EGO’s battery technology on the website http://egopowerplus.com. Chervon can be

served with process by serving its registered agent at: Scott Dwyer, 900 Monroe Avenue NW,

Grand Rapids, Michigan 49503.

                                JURISDICTION AND VENUE

       4.      Original jurisdiction of this Court exists pursuant to 28 U.S.C. §1332 because

there is complete diversity of citizenship between Plaintiff and Defendant and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

       5.      This Court has personal jurisdiction over the parties to this action in accordance

with S.C. Code Ann. 36-2-802 (1976) and/or S.C. Code Ann. 36-2-803 (1976).


       6.      Venue is proper in accordance with S.C. Code Ann. 15-7-30 (1976).

                                 GENERAL ALLEGATIONS

       7.      At all relevant times, Chervon’s EGO-branded outdoor power equipment is

advertised and offered for sale at multiple retail outlets within South Carolina and elsewhere,

including but not limited to The Home Depot. See htttps://egopowerplus.com/apps/store-locator.


       8.      Prior to September 9, 2017, Mr. Ford purchased an EGO leaf blower with 56 Volt

lithium-ion battery (“EGO leaf blower”) from Home Depot in the Greer, South Carolina area.

       9.      Prior to and on September 9, 2017 Mr. Ford charged the leaf blower. Mr. Ford

typically placed the battery for the EGO leaf blower on charge after each use until the next use.

       10.     The battery for the EGO leaf blower had been charging for a couple of days prior

to September 9, 2017.




                                             2
      6:19-cv-00601-HMH           Date Filed 03/01/19     Entry Number 1       Page 3 of 7




       11.       On September 9, 2017 Mr. Ford used the EGO leaf blower for approximately 10-

15 minutes.

       12.       After using the leaf blower, Mr. Ford placed the EGO leaf blower on his

patio/deck.

       13.       On September 9, 2017, a fire occurred in defendant’s EGO leaf blower and the

fire spread to and damaged/destroyed Plaintiff’s home and personal property therein.

       14.       The fire and resultant damages were caused by a defect in the EGO leaf blower

manufactured, designed and sold by defendant.

       15.       As a direct and proximate result of the fire and resultant damages, Plaintiff

sustained damages in an amount in excess of $500,000.00.

                                COUNT I – STRICT LIABILITY

       16.       Plaintiff realleges Paragraphs 1 through 15 and incorporates the same herein by

reference.


       17.       At all times set forth herein, Defendant was engaged in the business of designing,

manufacturing, marketing, selling, and/or distributing lithium-ion battery powered outdoor

equipment such as the EGO brand leaf blower.

       18.       The fire and the resulting damage to Mr. Ford’s property was caused by the

actions of the defendant Chervon in designing, manufacturing, selling and/or distributing a

defective EGO leaf blower which constitutes a defective product which defendant Chervon knew

or should have known subjected Mr. Ford’s property to an unreasonable risk of harm.

       19.       Feasible alternatives existed that could have eliminated the risk of fire and made

the EGO leaf blower safer for its intended use at the time it was designed and manufactured by

the Defendant.

                                              3
       6:19-cv-00601-HMH          Date Filed 03/01/19      Entry Number 1      Page 4 of 7




       20.     The EGO leaf blower reached Mr. Ford in essentially the same condition as when

it left Defendant’s possession at the time when it was first sold.

       21.      Mr. Ford was using the EGO leaf blower as intended when the EGO leaf blower

catastrophically failed and ignited the fire.

       22.     Defendant is in violation of South Carolina Code § 15-73-10 for having designed,

manufactured, sold, and/or distributed the EGO leaf blower which was in a defective condition

and which was unreasonably dangerous.

       23.     The fire would not have occurred if the EGO leaf blower was properly

manufactured and/or designed.

       24.     As a result of the actions of defendant Chervon, for which it is strictly liable,

Plaintiff sustained substantial damage to his property in an amount in excess of Five Hundred

Thousand Dollars ($500,000.00)

       WHEREFORE, Plaintiff requests that this Court:

       1.      Order a trial by jury on all issues enumerated in this Complaint;

       2.      Order that Plaintiff recovers from the defendant damages in an amount in excess

of Five Hundred Thousand Dollars ($500,000.00); pre-judgment interest as allowed by law and

the costs of this action and

       3.      Order such other and further relief as this Court deems just and proper.

       COUNT II – BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

       25.     Plaintiff realleges Paragraphs 1 through 15 and incorporates the same herein by

reference.

       26.     Defendant Chervon is a merchant with respect to the aforementioned Ego leaf

blower.

                                                4
       6:19-cv-00601-HMH         Date Filed 03/01/19      Entry Number 1        Page 5 of 7




        27.     Defendant Chervon caused to be placed into the marketplace an EGO leaf blower

in a defective condition which it impliedly warranted to be of merchantable quality. The EGO

leaf blower was not fit nor safe for the ordinary purpose for which it was intended, nor was it fit

for any other foreseeable use, nor did it conform to the descriptions which were evidenced on his

labels and advertisements nor was it of merchantable quality, because of the following breaches:

                (a) the design and manufacture of the EGO leaf blower was
                unreasonably dangerous in that it was not safe for use as an EGO
                leaf blower and could cause a fire and damage; and

        28.     Defendant is in violation of South Carolina Code § 36-2-314 and § 36-2-315 for

having designed, manufactured, sold, and/or distributed the EGO leaf blower which were neither

fit for their particular purpose, nor safe for the ordinary purpose for which it was intended, nor

was it merchantable.


        29.     As a direct and proximate result of the breach by defendant of this implied

warranty of merchantability, Plaintiff sustained damages to his property in an amount in excess

of Five Hundred Thousand Dollars ($500,000.00) as hereinbefore averred.

        WHEREFORE, Plaintiff request that this Court:

        1.      Order a trial by jury on all issues enumerated in this Complaint;

        2.      Order that Plaintiff recover from the defendant damages in an amount in excess of

Five Hundred Thousand Dollars ($500,000.00); pre-judgment interest as allowed by law and the

costs of this action;

        3.      Order such other and further relief as this Court deems just and proper.

                                  COUNT III – NEGLIGENCE

        30.     Plaintiff realleges Paragraphs 1 through 15 and incorporates the same herein by

reference.

                                             5
      6:19-cv-00601-HMH          Date Filed 03/01/19      Entry Number 1      Page 6 of 7




       31.     At all times material hereto Defendant designed, manufactured, and sold the EGO

leaf blower.

       32.     The Defendant owed a duty to the general public and specifically to Mr. Ford to

exercise reasonable care and to comply with industry standards in the design, development,

manufacture, and sale of their EGO leaf blowers including the EGO leaf blower at issue in this

lawsuit.

       33.     Defendant Chervon, by reason of the conduct of his agents, employees and

representatives, breached its duty to use due care by committing one or more of the following

negligent acts or omission, including, but not limited to, the following:

               (a) failing to properly design the EGO leaf blower;

               (b) failing to properly manufacture the EGO leaf blower;

               (c) supplying and distributing a defectively designed and
               manufactured EGO leaf blower which it knew or should have
               known would subject the Plaintiff’ property to an unreasonable
               risk of harm;

               (d) failing to adequately and properly supervise, direct and/or
               inspect the manufacturer and design of the EGO leaf blower,
               which supervision, direction and inspection would have revealed
               defects in the EGO leaf blower;

               (e) selling the EGO leaf blower in a defective condition
               unreasonably dangerous to Mr. Ford;

               (f) failing to warn Mr. Ford of the aforesaid defective condition of
               the EGO leaf blower, which it knew or should have known existed
               and created an unreasonable risk of harm to the property of Mr.
               Ford;

               (g) failing to warn Mr. Ford of the defective design of the EGO
               leaf blower after it placed the leaf blower into the stream of
               commerce;

               (h) otherwise failing to use due care.


                                             6
       6:19-cv-00601-HMH         Date Filed 03/01/19      Entry Number 1        Page 7 of 7




        34.     As a direct and proximate result of the foregoing negligence, carelessness and

negligent omissions of defendant, his agents, servants, workmen and/or employees, Plaintiff

sustained damage, as hereinbefore averred, in an amount in excess of Five Hundred Thousand

Dollars ($500,000.00).

        WHEREFORE, Plaintiff request that this Court:

        1.      Order a trial by jury on all issues enumerated in this Complaint;

        2.      Order that Plaintiff recover from the defendant damages in an amount in excess of

Five Hundred Thousand Dollars ($500,000.00); pre-judgment interest as allowed by law and the

costs of this action;

        3.      Order such other and further relief as this Court deems just and proper.



        This the 1st day of March, 2019.



                                                      SALTZ NALIBOTSKY



                                                     /s/Albert S. Nalibotsky
                                                     Albert S. Nalibotsky, Esquire
                                                     xxxxxxxxxxxxxxxxxx
                                                     S.C. Bar No.: 65469      Federal Bar ID 10100
                                                     One Morrocroft Centre
                                                     6805 Morrison Blvd., Suite 470
                                                     Charlotte, North Carolina
                                                     Phone: 704-910-2680
                                                     Email: analibotsky@s-nlaw.com
                                                     Counsel for Plaintiff




                                             7
